 

INDEMNIFICATION AND RELEASE AGREEMENT

 

This Indemnification And Release Agreement (the “Agreement”) is made and entered
into by and between Rocky Mountain High Brands, Inc. (sometimes referred to as
“RMHB”) and Jerry Grisaffi (sometimes referred to as “Grisaffi”) (all sometimes
collectively referred to as “the Parties”) according to the following terms.

 

 

A.        Grisaffi has resigned, effective June 30, 2017 from his employment as
Chairman of the Board of Directors and Secretary and Treasurer of RMHB. Such
resignation was in writing and was delivered to the Board of Directors June 26,
2017. The Board has accepted the resignation.

B.       The Parties desire to memorialize the terms of the resignation by this
document.

NOW, THEREFORE, in consideration of the mutual promises and covenants specified
herein, including the recitals set forth above, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
agreed by all of the Parties, the undersigned agree as follows:

RELEASES

 

The Parties, individually and collectively, as well as their respective
predecessors and successors, agents, attorneys, employees, representatives,
heirs and assigns, hereby forever fully release, discharge and acquit the other
Parties, and each of them, individually and collectively, as well as their
respective predecessors and successors, agents, attorneys, employees,
representatives, heirs and assigns, from any and all costs, losses, liabilities,
damages, injuries, expenses, claims, demands, actions, causes of action,
contracts and/or agreements (specifically including the Employment Agreement of
Grisaffi, as well as any back wages/salary), known or

 1 

 

 

unknown, fixed or contingent, liquidated or unliquidated, that any one or more
of the Parties has, or may in the future have, against any or all of the Parties
as a result of or arising out of or pertaining to any subject matters arising
from the employment and other relationships between Grisaffi and RMHB, as well
as all other events at any time through the date of this Agreement; PROVIDED
HOWEVER that Grisaffi does not release RMHB from any of the Promissory Notes now
if effect with RMHB as maker and Grisaffi as the holder, all of such Notes being
fully enforceable in accordance with their terms.

INDEMNIFICATION

RMHB agrees to indemnify, defend and hold harmless Grisaffi from and against any
and all claims, causes of action, damages, claims for damages, liability, loss,
cost or expense, including reasonable attorneys' fees and expenses of
litigation, arising out of or in any way related to performance of his duties
for RMHB.

 

WARRANTIES, REPRESENTATIONS AND COVENANTS

 

The Parties make the following covenants, warranties and representations, each
of which shall survive the Closing and the transactions described herein:

1. Voluntariness. The Parties have read this Agreement, understand its contents,
and have voluntarily executed this Agreement as his or her or its own free act.
Each Party has been given adequate time to consider this Agreement. The terms of
this Agreement are not only understandable, but they are fully understood by him
or her or it.

2. No Prior Assignments. Each of the Parties owns and has not sold, assigned,
granted or otherwise transferred to any other individual or entity any right,
privileges or cause of action, or any part thereof, arising out of or otherwise
connected with the subject matter or terms of this Agreement.

 2 

 

 

3.       Consideration. The only consideration for signing this Agreement are
the terms stated herein. No other promises or agreements of any kind have been
made to or with the Parties by any person or entity whomsoever to cause him or
her or it to execute this Agreement.

4.       Consultation with Attorneys. Each Party has consulted with his or her
or its attorneys prior to executing this Agreement, or has had the opportunity
to do so, his or her or its attorneys have explained the terms and conditions of
this Agreement, they have fully answered all of his or her or its questions
concerning same and have apprised him or her or it of the legal impact of this
Agreement, and he or she or it fully understands this Agreement and the final
and binding effect.

5. Authority. Each Party to this Agreement has the capacity, power, and
authority to enter into this Agreement and to execute and deliver any and all
documents required to be executed and delivered by that Party pursuant to this
Agreement and agrees and acknowledges that this Agreement has been approved by
all necessary corporate or other action. Each Party to this Agreement further
warrants and represents to the other Parties that this Agreement and all of its
terms and conditions are valid, binding, and enforceable upon such party.

MISCELLANEOUS

 

 

6. Place of Performance. This Agreement is made and performable in Dallas
County, Texas.

7.       Entire Agreement. This Agreement contains the full and complete
agreement of the Parties hereto.

8.       Binding Effect and Beneficiaries. This Agreement and any documents
attendant to same shall inure to the benefit and shall be binding on the Parties
hereto and their

 3 

 

 

affiliates, principals, heirs, executors, legatees, administrators, trustees,
ancillary trustees, personal representatives, successors and assigns.

8.       Amendments. This Agreement may not be clarified, modified, exchanged,
or amended except in a writing signed by each of the Parties affected by such
clarification, modification, exchange or amendment.

9.       Partial Invalidity or Unenforceability. Should it be determined for any
reason that any provision of this Agreement or any documents executed in
connection herewith is invalid or unenforceable, then such invalidity or
unenforceability shall not affect the validity or enforceability of any other
provision of this Agreement or the documents executed in connection herewith.

10.       Understanding and Authority. Each Party hereby acknowledges that he,
she or it has read and fully understands, or has had explained to his, her or
its satisfaction by counsel of his or its own choosing, all of the terms,
conditions, and covenants of this Agreement. Each of the signatories further
acknowledges that he or it is fully authorized to execute this Agreement in the
capacity set forth, that he, she or it is authorized to fully bind the entity on
whose behalf the individual has signed and that each executes this Agreement
willingly and voluntarily.

11.       Multiple Counterparts. This Agreement may be executed in a number of
identical counterparts, each of which for all purposes is deemed an original,
and all of which constitute collectively one agreement. A facsimile or photocopy
of this Agreement and/or the signature of a Party shall be deemed to constitute
an original.

12. Law Governing and Forum Selection. The validity, construction, enforcement
and effect of this Agreement shall be governed by the laws of the State of Texas

 4 

 

 

without giving effect to the conflicts of laws provision thereof, and each of
the obligations of the parties hereto are performable in Dallas County, Texas.
Dallas County, Texas shall be the exclusive venue, with sole and exclusive
jurisdiction, for any litigation relating to this Agreement, and all parties
hereto consent to the exercise of personal jurisdiction by a state or federal
court in Dallas County for such purpose.

 

Dated: June 26, 2017.

 

 

 

ROCKY MOUNTAIN HIGH BRANDS, INC.

 

 

 

By: _/s/______________________________________

Winton Morrison, Board Member

 



By: _/s/_____________________________________

Charles Smith, Board Member

 



By: _/s/_____________________________________

Gerarod David, Board Member

 



By: _/s/______________________________________

Kevin Harrington, Board Member

 

 

 

 

 

JERRY GRISAFFI

 

 

 

Jerry Grisaffi

 

 5 

 

 

